Opinion issued October 11, 2016




                                         In The

                                 Court of Appeals
                                        For The

                            First District of Texas
                               ————————————
                                 NO. 01-16-00761-CR
                                 NO. 01-16-00762-CR
                              ———————————
                   IN RE ANTHONY LANCE JONES, Relator



        Original Proceedings on Petitions for Writ of Habeas Corpus1


                            MEMORANDUM OPINION
      Relator, Anthony Lance Jones, proceeding pro se and incarcerated, has filed

a letter-motion requesting relief through an application for writ of habeas corpus in

the underlying proceedings.2        Relator contends that he is “being unlawfully


1
      Appellate cause no. 01-16-00761-CR; trial court cause no. 1494533.
      Appellate cause no. 01-16-00762-CR; trial court cause no. 1510039.
2
      Although relator’s petition does not identify the underlying cause numbers, because
      he identifies the trial court as the 232nd District Court, the underlying causes appear
detained/restrained” because of improper time credits on his two one-year county

jail concurrent misdemeanor sentences and ineffective assistance of counsel.

      The Texas Government Code provides that a court of appeals “may issue a

writ of habeas corpus when it appears that the restraint of liberty is by virtue of an

order, process, or commitment issued by a court or judge because of the violation of

an order, judgment, or decree previously made, rendered, or entered by the court or

judge in a civil case.” TEX. GOV’T CODE ANN. § 22.221(d) (West Supp. 2016).

Thus, the original jurisdiction of a court of appeals to issue habeas relief is limited

to cases in which the person’s liberty is restrained due to violation of an order,

judgment or decree entered in a civil case. See id. In criminal matters, our habeas

corpus jurisdiction is appellate only, and we do not have original habeas corpus

jurisdiction. See Ex parte Denby, 627 S.W.2d 435, 435 (Tex. App.—Houston [1st

Dist.] 1981, orig. proceeding); see also Dahesh v. State, 51 S.W.3d 300, 302 (Tex.

App.—Houston [14th Dist.] 2000, pet. ref’d) (noting that when appellant challenges

trial court’s denial of habeas relief sought in misdemeanor conviction, appeal is

properly directed to intermediate court of appeals).




      to be The State of Texas v. Anthony Lance Jones, Cause Nos. 1494533 and 1510039,
      232nd District Court, Harris County, Texas, The Honorable Mary Lou Keel,
      presiding. This Court recently dismissed for want of jurisdiction related direct
      appeals by relator. See Jones v. State, Nos. 01–16–00608–CR and 01–16–00609–
      CR, 2016 WL 5400323, at *1 (Tex. App.—Houston [1st Dist.] Sept. 27, 2016, no
      pet. h.) (per curiam) (mem. op., not designated for publication).
                                           2
      Original jurisdiction to grant a writ of habeas corpus in a criminal case arising

from a misdemeanor charge is vested in the county judge where the misdemeanor

was committed. See TEX. CODE CRIM. PROC. ANN. art. 11.09 (West Supp. 2016)

(stating that “[i]f a person is confined on a charge of misdemeanor, he may apply to

the county judge of the county in which the misdemeanor is charged to have been

committed. . . .”). Therefore, this Court lacks jurisdiction to consider relator’s

petitions requesting habeas corpus relief.

      Accordingly, we dismiss relator’s habeas corpus petitions for want of

jurisdiction.

                                  PER CURIAM
Panel consists of Justices Jennings, Keyes, and Brown.

Do not publish. TEX. R. APP. P. 47.2(b).




                                             3